Citation Nr: 0935556	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for hearing loss, ear infection and 
mastoiditis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to June 1978.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire which, in relevant part, denied 
several claims then on appeal for entitlement to compensation 
benefits under 38 U.S.C.A. § 1151. The compensation sought 
was for a liver disorder, right and left ankle disorders, 
left knee disorder, temporary aphasia, chronic fatigue 
syndrome, cervical spine disability, depression, 
fibromyalgia, and hearing loss, an ear infection and 
mastoiditis. In November 2004, a hearing was held at the RO 
before a Decision Review Officer.

The Board's September 2006 decision denied the Veteran's 
claims for benefits pursuant to 38 U.S.C.A. § 1151. The Board 
remanded another claim then on appeal for a higher rating 
than 30 percent for status-post right knee arthroplasty and 
reconstruction, evaluated based on recurrent subluxation and 
instability. In a September 2008 decision, the Board denied 
the increased rating claim due to right knee instability, but 
granted separate compensable ratings assignable for various 
time periods based on limitation of knee extension.

Meanwhile, the Veteran appealed the September 2006 denial of 
her claims under  38 U.S.C.A. § 1151 to the United States 
Court of Appeals for Veterans Claims (Court). The Court in a 
November 2008 memorandum decision upheld the denial of all of 
the Veteran's claims but that pertaining to hearing loss, ear 
infection and mastoiditis, and remanded the issue of 
compensation benefits for these claimed disorders for further 
proceedings. The Court issued its judgment in this case in 
February 2009.

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for hearing loss, ear infection and mastoiditis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the Veteran if further 
action is required on her part.
REMAND

The Court's November 2008 memorandum decision held that the 
Board was required to offer a more comprehensive statement of 
reasons and bases for its September 2006 decision denying 
compensation under 38 U.S.C.A. § 1151 for hearing loss, ear 
infection and mastoiditis, in view of: (1) an apparent 
contradiction by the Board, in stating that a May 2004 VA 
Compensation and Pension audiological examination found that 
the claimed disorders were in part incurred as a result of 
VA's failure to timely diagnose and treat them; and (2) the 
email correspondence from VA personnel which raised various 
questions as to the scope and accuracy of the May 2004 VA 
audiological examination. Based upon the        latter 
consideration, in particular, the Board is remanding this 
case to obtain a supplemental opinion from the May 2004 VA 
examiner that addresses several of the determinative issues 
in this case.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected. 38 U.S.C.A. § 
1151 (West 2002 & Supp. 2008); 38 C.F.R. § 3.358(a) (2008). 
To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment,         or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361. See also VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. 
Reg. 31,262 (1998).

The Veteran contends in this case that 6 days after 
undergoing right knee arthroscopic surgery at the Manchester 
VA Medical Center (VAMC) she developed a severe left ear 
infection, and that the infection was precipitated by her 
intubation for the right knee surgery that required treating 
physicians to clear her left ear canal. Further claimed is 
that after the initial ear infection and a progression to 
left side mastoiditis there was a substantial delay in 
Manchester VAMC's measures to properly diagnose and treat the 
problem, to the extent that it continued to worsen for 
several years. During this timeframe she alleges, there was 
ongoing hearing loss and left side facial pain. In May 2003 
the Veteran was again diagnosed with mastoiditis by Dr. Lee, 
a private otolaryngologist (ENT), who arranged for a surgical 
mastoidectomy because of the severity of her condition.

Medical evidence of record includes VA outpatient clinical 
reports indicating that in early-April 1999 the Veteran 
developed a severe ear infection shortly after undergoing 
right knee surgery. Later that month an MRI showed mastoid 
sinus disease. On subsequent evaluation by a neurologist in 
June 2000, with complaints of pain in the left periauricular 
region, the assessment was that the Veteran clearly had 
mastoiditis on clinical and radiological grounds. An ENT 
consultation was scheduled. However, an August 2000 ENT 
consultation showed that on examination the auditory canals 
were normal as well as the tympanic membranes, and there was 
no sign of mastoiditis or ear infection. The physician 
identified radiation from the cervical spine area as the 
cause of pain. There are records from October 2000 indicating 
Ramsey-Hunt syndrome as another suspected diagnosis 
explaining the continued report of pain and discomfort on the 
left side of the face.

The records from a private ENT clinic indicate in May 2003 
chronic left mastoiditis. That month the Veteran underwent a 
left ear mastoidectomy at that facility. In July 2003, the 
Veteran underwent a left ear myringotomy and pressure 
equalizer tube insertion into the ear. 

The Board's September 2006 decision considered in significant 
part a May 2004 VA audiological examination, which noted 
review of the VA medical history.       The examiner could 
not find evidence of private ENT treatment in 2003, although 
there was physical evidence around the Veteran's ear of some 
procedure having been done. Following a physical examination, 
the medical opinion stated was that it was not at least as 
likely as not that negligence or otherwise faulty medical 
care was the cause of the Veteran's hearing loss and related 
problems. The basis for this opinion noted that the onset of 
left ear hearing loss was at least one year before right knee 
surgery, and the surgery therefore could not have caused 
hearing loss. Moreover, with regard to whether there was a 
prolonged lack of VA medical care, the examiner observed that 
the Veteran had received VA treatment through 2000. As to the 
time period from 2000 subsequently up to 2003, the examiner 
considered it unlikely that any absence of care contributed 
to a worsening of hearing loss, because audiometric findings 
showed that hearing did not objectively worsen during that 
timeframe and hearing loss was also primarily sensorineural 
in nature. 

In reviewing this matter the Court's November 2008 memorandum 
decision requested further discussion of the merits of the 
May 2004 VA examination and opinion. The Court first observed 
there was a seeming contradiction in terms provided. The 
Board had initially stated that "[t]here is no competent 
evidence demonstrating the veteran's claimed disabilities 
were, in fact, caused by VA treatment." The Board next 
stated that "[t]o the extent the May 2004 VA audiology 
opinion demonstrates the veteran's hearing loss, ear 
infection, and mastoiditis were incurred as a result of VA 
failure to timely diagnoses and properly treat these 
disorders, the Board finds the additional disability was not 
proximately caused by VA treatment." According to the Court, 
the latter statement suggested that the May 2004 examination 
report carried some favorable probative weight, and this 
should have been addressed. Presently, the Board does not 
determine whether there was any favorable import to the above 
opinion, but will defer on analysis of the same pending 
remand and readjudication of this claim. 

The Court's decision further indicates that on July 14, 2004 
a VA Central Office employee sent an email to the DRO then 
assigned to case which raised several concerns regarding the 
sufficiency of the May 2004 VA audiological examination. The 
questions raised included why Manchester VAMC had not taken 
more action after a CT scan revealed mastoid findings; 
whether any medical records had been obtained from Dr. Lee 
several years later; why the VA examiner had not attempted to 
corroborate that mastoid surgery took place when there was a 
surgical scar on the Veteran's ear; and whether it was 
verified that the VA ENT clinic was busy and it took an 
unusual amount of time to obtain an appointment for the 
Veteran.                The Court found that the questions 
posed in the July 2004 email related to the gathering of 
records and adequacy of a VA examination report, and that the 
Board needed to address these concerns in considering the 
appeal. 

Based upon this latter point the Court has set forth, the 
Board finds that there are one or more areas in which 
clarification of the May 2004 VA examiner's opinion should be 
obtained. The VA audiologist's opinion provides that an 
instance of negligent or otherwise faulty VA treatment was 
not the cause of hearing loss in the left ear, but does not 
similarly address either mastoiditis, or an ear infection.         
Also, the VA examiner indicated he was unable to locate 
records of private ENT treatment from Dr. Lee for mastoiditis 
in 2003, when in fact such medical records are on file, and 
could affect the basis for the examiner's opinion. 
Consequently, remand is required to obtain a supplemental 
opinion from the May 2004 VA examiner which pertains to these 
issues.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must return the claims 
folder to          the VA examiner who 
conducted the VA audiological examination 
of May 2004. If the examiner is not 
available, or is no longer employed by 
VA, schedule          the Veteran for an 
examination by an audiologist who has not 
seen him previously. The purpose of the 
examination is to determine whether the 
Veteran has hearing loss, an ear 
infection and/or mastoiditis as the 
result of carelessness, negligence, or 
similar instance of fault on VA's part in 
providing medical treatment.

The following considerations will govern 
the examination:
        
a.	The claims file, and a copy of this 
remand, will be made reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.


b.	The examiner must initially indicate 
whether the Veteran has an additional 
disability comprised of hearing loss, 
an ear infection and/or mastoiditis, as 
a result of (a) right knee arthroscopic 
surgery conducted at the Manchester 
VAMC in March 1999, or (b) any delay or 
inaction on the part of VA treatment 
providers in rendering medical care 
between April 1999 and May 2003, 
following the diagnosis of a left ear 
infection in April 1999.

c.	Provided the existence of an 
additional disability       is 
confirmed, then for each separately 
diagnosed disorder (i.e., left ear 
hearing loss, an ear infection, and 
left side mastoiditis) the examiner 
must indicate: (a) whether the 
proximate cause of the additional 
disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the surgical treatment provided; or (b) 
whether the proximate cause of the 
additional disability was an event not 
reasonably foreseeable (as the 
consideration of foreseeability is 
defined within the context of 38 C.F.R. 
§ 3.361(d)(2)).

d.	In providing the requested 
determination, the VA examiner must 
indicate consideration of the relevant 
VA outpatient clinical records, as well 
as private ENT treatment records from 
Dr. Lee including a May 2003 report of 
a left mastoidectomy procedure.

e.	The examiner must state the medical 
basis or bases for his opinion. 
However, if the examiner cannot respond 
to the inquiry without resort to 
speculation, he or she should so state, 
and further state what specific 
information is lacking as to providing 
a non-speculative opinion. 

2.	When the action requested has been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 for hearing loss, ear 
infection and mastoiditis.

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal        is not 
granted to the Veteran's satisfaction, he 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of her claim. 

The Veteran is advised that it is her responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for any aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless she is notified to do 
so. She has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

